Citation Nr: 0709264	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective November 10, 2004.  In February 2005, the 
veteran's representative filed a timely notice of 
disagreement (NOD) with initial rating assigned.  

In a May 2005 rating decision, the RO granted a higher 
initial 30 percent rating for PTSD, also effective November 
10, 2004.  Thereafter, the RO issued a statement of the case 
(SOC) in May 2005, and the veteran filed a written statement 
(accepted as a substantive appeal in lieu of a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2005.  The 
RO issued a supplemental SOC (SSOC) in July 2005.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an initial rating in excess of 30 
percent for PTSD on appeal is warranted.  

As an initial matter, the Board notes that the RO certified 
the claim on appeal to the RO to an initial rating in excess 
of 30 percent for PTSD in November 2005.  In February 2006, 
the RO received documents from the Rochester VA outpatient 
clinic, consisting of VA treatment notes dated from August 
2005 to July 2006, that are relevant to the issue on appeal.  
The evidence was not accompanied by a signed waiver of RO 
jurisdiction from the veteran.  The RO forwarded this 
evidence directly to the Board.  Because additional pertinent 
evidence has been received by Board after the certification 
of the appeal, and the veteran has not waived RO 
jurisdiction, the Board has no alternative but to remand 
these matters for RO consideration of the additional evidence 
received, in the first instance.  See 38 C.F.R. § 20.1304 
(2006).

The Board also finds that additional development is warranted 
to assess the current severity of the veteran's PTSD.  The 
record reflects that he underwent a VA initial PTSD 
examination in connection with this claim in December 2004; 
however, that examination, conducted more than two years ago, 
was for the specific purpose of establishing service 
connection, not a higher initial rating.  Moreover, in light 
of the veteran and his representative's contentions of 
increased and additional symptomatology, the Board finds that 
a contemporaneous PTSD examination, with findings responsive 
to the applicable rating criteria, would be helpful in 
resolving this claim.  See 38 U.S.C.A. § 5103A. 

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for a higher initial rating 
for PTSD (as adjudication of this original claim will be 
based on consideration of the evidence of record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to the veteran by the appropriate VA medical 
facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards disability rating and effective 
date-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   In 
adjudicating the claim, the RO should specifically considered 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for an initial rating in excess of 30 
percent for PTSD.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-specifically as regards 
disability rating and effective date-as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist at an 
appropriate VA medical facility, for 
evaluation of his PTSD.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD on appeal, in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  See 38 
C.F.R. § 20.1100(b) (2006).



